                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREW ALEXANDER,                                  :
     Petitioner                                    :
                                                   :    No. 1:14-cr-240-1
       v.                                          :
                                                   :    (Judge Kane)
UNITED STATES OF AMERICA,                          :
     Respondent                                    :

                                       MEMORANDUM

       Before the Court is Petitioner Andrew Alexander (“Petitioner”)’s motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 291.) For the reasons that

follow, the Court will deny Petitioner’s motion.

I.     BACKGROUND

       During the spring of 2013, law enforcement officials began investigating a residence in

York, Pennsylvania for drug trafficking. (Doc. No. 262 at 25.) Shortly before March 12, 2013, a

detective conducted a trash pull from trash located outside of the residence. (Id.) The detective

found plastic baggies with white powder residue, ten (10) to twelve (12) bags with the corners

ripped off, mail addressed to Veronica Rivera (“Rivera”), the homeowner, and piece of paper

with handwritten notes. (Id. at 26-27.) A baggie with residue tested positive for cocaine. (Id.)

The notes consisted of various names with numbers next to them and appeared to be an informal

ledger of drug debts, referred to as an “owe” sheet. (Id. at 28.) Law enforcement obtained a

search warrant for the residence based upon the information gathered from the trash pull. (Id. at

29.)

       On March 13, 2013, local law enforcement officers and agents from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (“ATF”) executed the search warrant for the

premises. (Id. at 33.) They located a bag of cocaine, a scale, drug packaging materials, and
baking soda in the kitchen. (Id. at 50-62.) They also found unused plastic bags for packaging

heroin, 86 bags of heroin, and a bag of raw heroin on the first floor. (Id.) Officers located

Rivera and 35 grams of crack cocaine in a bedroom on the second floor. (Id. at 55.) They also

found a bag of cocaine hydrochloride and a pair of men’s pants in the bedroom. (Id. at 61, 67.)

In the pants, officers found $2,893.00 in cash and handwritten notes similar to the “owe” sheets

recovered from the trash. (Id. at 68-70.) In the bathroom, officers recovered 898 bags of heroin

in and around the toilet bowl. (Id. at 62, 91.) Officers located Petitioner and Andrew Gonzalez

(“Gonzalez”) on the third floor of the residence. (Doc. No. 263 at 162.) Officers showed the

pants to Petitioner, who admitted they belonged to him. (Doc. No. 262 at 67.)

       On September 3, 2014, Petitioner, Gonzalez, and Rivera were charged in a criminal

complaint with possession with intent to distribute cocaine, heroin, and 28 grams and more of

cocaine base in violation of 21 U.S.C. § 841, and conspiracy to possess with intent to distribute

cocaine, heroin, and 28 grams and more of cocaine base in violation of 21 U.S.C. § 846. (Doc.

No. 1.) Petitioner was arrested on September 4, 2014, and Sandra I. Thompson (“Attorney

Thompson”) entered an appearance on his behalf. (Doc. Nos. 10, 12.) On September 10, 2014, a

grand jury returned an indictment charging Petitioner, Gonzalez, and Rivera with the same

offenses as those set forth in the criminal complaint. (Doc. No. 22.)

       On November 19, 2014, Attorney Thompson filed an omnibus pretrial motion on

Petitioner’s behalf. (Doc. No. 50.) In this motion, Attorney Thompson sought, inter alia, to

suppress evidence obtained from the trash pull conducted at Rivera’s residence. (Id.) The Court

held a hearing on Petitioner’s omnibus motion on June 8, 2015. (Doc. No. 197.) During the

hearing, counsel for the Government represented that Petitioner had obtained an expert witness,

Heather Harris, to testify that “the field test used by the York City Police Department to test for



                                                 2
cocaine from the trash pull is not reliable to the degree that it can help establish probable cause in

this particular case.” (Id. at 5-6.) Ms. Harris did not testify at the hearing. Instead, the Court

directed Attorney Thompson to submit “a further record of proffer by way of an affidavit” to

make a sufficient offer of proof regarding Harris’s proposed testimony. (Id. at 197-98.)

Attorney Thompson submitted the offer of proof on June 16, 2015. (Doc. No. 120.) In a

Memorandum and Order dated August 10, 2015, the Court denied Petitioner’s omnibus pretrial

motion. (Doc. No. 151, 152.) Subsequently, Attorney Thompson filed a motion to withdraw as

Petitioner’s counsel. (Doc. No. 154.) In an Order dated September 21, 2015, the Court granted

Attorney Thompson’s motion. (Doc. No. 156.) On October 16, 2015, David Erhard (“Attorney

Erhard”) was appointed to represent Petitioner. (Doc. No. 162.)

       Petitioner was tried by a jury before the undersigned from March 29, 2016 through

March 31, 2016. At trial, law enforcement officers involved in the investigation of Petitioner

testified to the facts regarding the trash pull and execution of the search warrant set forth above.

The Government also presented testimony from an expert witness regarding the differences

between cocaine and crack cocaine, the manner in which quantities of crack cocaine are

packaged and sold, heroin usage and trafficking, retail costs for these substances, and “owe”

sheets. (Doc. No. 263 at 272-78.)

       The Government also presented testimony from Gonzalez and Rivera. Gonzalez testified

that Petitioner had asked him if he was interested in bagging heroin for him. (Doc. Nos. 262 at

106-08; 263 at 142-44.) Gonzalez agreed to do so, and Petitioner provided him a scale, bags,

and other equipment to package drugs. (Doc. No. 262 at 105.) Gonzalez packaged

approximately 80 bags of heroin but did not complete that task before the warrant was executed.




                                                  3
(Id. at 107-10.) He affirmed that a quantity of heroin that officers had located in a canvas bag

was heroin that Petitioner had provided to him for packaging. (Id.)

        Rivera testified that she had met Petitioner through a mutual friend and that she had been

in a relationship with Petitioner. (Doc. No. 263 at 191.) Over time, Petitioner asked her to drive

him to various places to obtain “stuff.” (Id. at 193.) Rivera observed him obtain heroin on many

of these occasions. (Id. at 195.) She also witnessed him receiving cocaine and marijuana. (Id. at

194.) Rivera testified that she drove Petitioner to Gettysburg, Pennsylvania on two (2) or three

(3) occasions to meet a source of supply there. (Id.) Rivera indicated that she had driven

Petitioner to Gettysburg to obtain heroin and cocaine the day prior to the execution of the search

warrant. (Id. at 196-200.) Petitioner and a third person, Juan Castro (“Castro”), then cooked the

cocaine into crack cocaine at her residence. (Id.) Petitioner and Castro left the residence,

leaving Rivera to bag the crack cocaine. (Id.) Rivera testified that she had taken the crack

cocaine to her bedroom to bag it but was unable to do so before the search warrant was executed.

(Id.)

        During their deliberations, the jury submitted a note to the Court stating, “Can we decide

on one count but not decide on the second? We are not coming to a conclusion. We are not

unanimous on Count 1.” (Doc. No. 264 at 360.) The Court consulted with counsel, and all

parties agreed that taking a partial verdict would be premature. (Id. at 361.) Attorney Erhard

noted that he was not opposed to an instruction that the jury continue to deliberate. (Id.) The

Court directed the jury to its instruction that they are to consider each offense separately. (Id. at

362.)

        The jury subsequently sent a second note to the Court, stating “We cannot come to a

unanimous vote on a count. We are split and not budging.” (Id. at 362.) Counsel agreed that the



                                                  4
Court should ask the jury whether it should recess for the evening and resume deliberations in

the morning. (Id. at 366.) The Court did so, and the jury submitted another note stating, “We are

split with strong opinions on one count. We feel that this will not change overnight. We are

willing to continue.” (Id.) The Court, therefore, permitted the jury to continue deliberations.

(Id.) Twenty (20) minutes later, the jury returned a verdict, which was unanimous. (Id.) The

jury found Petitioner guilty of Count One, conspiracy to distribute controlled substances, and

found that the controlled substance he had conspired to distribute was heroin. (Doc. No. 215 at

1-2.) The jury found Petitioner not guilty of Count Two, which charged him with possession

with intent to distribute controlled substances. (Id. at 3.)

       Following the jury trial, the United States Probation Office prepared a Presentence

Report (“PSR”). (Doc. No. 259.) The PSR noted that Petitioner was a career offender pursuant

to § 4B1.1 of the United States Sentencing Guidelines because of his prior convictions for

robbery and delivery of cocaine. (Id. ¶¶ 28, 36, 41.) By operation of the career offender

designation, Petitioner fell within criminal history category VI. (Id. ¶ 44.) The probation officer

noted, however, that even without the career offender designation, Petitioner’s total criminal

history score of 17 still placed him within criminal history category VI. (Id.) Attorney Erhard

objected to the career offender designation and requested a hearing “to present and contest

relevant information.” (Doc. No. 260 at 6-7.)

       On September 20, 2016, the parties appeared before the Court for a sentencing hearing

(Doc. No. 286), where the Court directed counsel to “outline the evidence in short briefs

regarding the career offender status of this defendant along with drug amounts, role in the

offense and any other objections brought by the defendant to the PSI Report that was presented

during that hearing” (Doc. No. 269). After receiving the parties’ briefs, in an Order dated



                                                  5
December 15, 2016, the Court sustained Petitioner’s objection to the drug weight calculation in

part, overruled his objection to the career offender designation after concluding that Petitioner’s

robbery conviction qualified as a crime of violence pursuant to § 4B1.2 of the Sentencing

Guidelines, sustained his objection to the two-level enhancement for possession of a firearm, and

sustained his objection to the three-level enhancement for having a role as a manager or

supervisor in a criminal activity involving five or more participants. (Doc. No. 279.)

       The parties appeared before the Court for Petitioner’s sentencing on December 14, 2016.

(Doc. No. 287.) The Court noted that with the career offender designation, Petitioner’s

Sentencing Guidelines range called for 210 to 240 months’ imprisonment. (Id. at 3.) Without

the career offender designation, Petitioner’s range would have been 100 to 125 months’

imprisonment. (Id.) After hearing from Attorney Erhard and Petitioner, the Court noted that

“technically the characterization of career offender is proper under the [G]uidelines.” (Id. at 20.)

The Court concluded, however, that “a sentence in the career offender guideline range of 210 to

240 months would be excessive when [it] consider[s] the seriousness of the offense that [brought

Petitioner] before the [C]ourt.” (Id.) Accordingly, the Court found that “a sentence in excessive

of that which he would have received had he not received the offender, career offender bump

from a 24 to 32 offense level, somewhere in between those two ranges would be appropriate and

just under all of the circumstances.” (Id.) Ultimately, the Court sentenced Petitioner to 144

months of incarceration. (Id. at 21; Doc. No. 283.)

       On December 19, 2016, Petitioner, acting pro se, filed an appeal of this Court’s judgment

of conviction. (Doc. No. 284.) On appeal, Petitioner challenged his sentence, arguing that the

Court erred by using a drug-weight calculation that included cocaine and cocaine base even

though he had been acquitted of conspiracy to distribute those substances. See United States v.



                                                 6
Alexander, 710 F. App’x 105, 106 (3d Cir. 2017). The United States Court of Appeals for the

Third Circuit affirmed this Court’s judgment of conviction on September 27, 2017. See id.

       On December 26, 2018, Petitioner, proceeding pro se, filed the instant motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255, raising four claims for relief.

(Doc. No. 291.) Specifically, Petitioner asserted the following four claims:

       Ground One: Counsel provided ineffective assistance by failing to object to the
                   use of Petitioner’s prior conviction for delivery of cocaine as a
                   predicate offense for the career offender designation;

       Ground Two: Counsel provided ineffective assistance “by failing to file post-
                   conviction motions during and after trial”;

       Ground Three: Counsel provided ineffective assistance “by failing to subpoena
                     [the] expert [witness] that was hired for trial testimony”; and

       Ground Four: Counsel provided ineffective assistance “by not providing
                    [Petitioner] with [his] Jencks material in a timely fashion.”

(Id. at 4-8.) In an Order dated June 10, 2019, the Court directed the Government to respond to

Petitioner’s motion. (Doc. No. 294.) After receiving an extension of time to file a response

(Doc. Nos. 296, 299), the Government filed a brief in opposition on July 22, 2019. (Doc. No.

301.) To date, Petitioner has filed neither a reply brief nor an extension of time to do so.

Accordingly, because the time period for filing a reply brief has expired, Petitioner’s § 2255

motion is ripe for resolution.

II.    LEGAL STANDARD

       Under 28 U.S.C. § 2255(a), a federal prisoner may file a motion requesting that the

sentencing court vacate, set aside, or correct his sentence on the basis “that the sentence was

imposed in violation of the Constitution or laws of the United States, or that the [C]ourt was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a).

                                                  7
However, Section 2255 does not afford a remedy for all errors that may have been made at trial

or during sentencing. See United States v. Essig, 10 F.3d 968, 977 n.25 (3d Cir. 1993) (citing

United States v. Addonizio, 442 U.S. 178, 185 (1979)). Rather, Section 2255 is implicated only

when the alleged error raises “a fundamental defect which inherently results in a complete

miscarriage of justice.” See Addonizio, 442 U.S. at 185. Under the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), a petitioner has one year from the time his conviction becomes

final to file a Section 2255 motion. See 28 U.S.C. § 2244.

       In order to establish entitlement to relief, a collateral attack of a sentence based upon a

claim of ineffective assistance of counsel must meet a two-part test established by the Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). See George v. Sively, 254

F.3d 438, 443 (3d Cir. 2001). The first Strickland prong requires Petitioner to “establish first

that counsel’s performance was deficient.” See Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.

2001). This prong requires Petitioner to show that counsel made errors “so serious” that counsel

was not functioning as guaranteed under the Sixth Amendment. See id. To that end, Petitioner

must demonstrate that counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. See id. (citing Strickland, 466 U.S. at 688).

However, “[t]here is a ‘strong presumption’ that counsel’s performance was reasonable.” See id.

       Under the second Strickland prong, Petitioner “must demonstrate that he was prejudiced

by counsel’s errors.” See id. This prong requires Petitioner to show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” See id. (quoting Strickland, 466 U.S. at 694). Reasonable probability is defined

as “a probability sufficient to undermine confidence in the outcome.” See id. (quoting

Strickland, 466 U.S. at 694).



                                                 8
III.     DISCUSSION

         A.     Ineffective Assistance of Counsel

                1.      Ground One: Failing to Challenge the Use of Petitioner’s Prior
                        Cocaine Delivery Conviction as a Career Offender Predicate

         Petitioner first contends that Attorney Erhard rendered ineffective assistance by failing to

challenge the use of Petitioner’s prior conviction for delivery of cocaine as a predicate for the

career offender designation. (Doc. No. 291 at 4.) Specifically, Petitioner contends that pursuant

to various Supreme Court and circuit court decisions, Pennsylvania’s definition of a controlled

substances offense “reaches [more] broadly” than that set forth in the Sentencing Guidelines.

(Id.; Doc. No. 291-1 at 2.) As discussed below, the Court finds that Petitioner’s claim lacks

merit.

         The Sentencing Guidelines provide that a defendant may be deemed a “career offender”

if he has “at least two prior felony convictions of either a crime of violence or a controlled

substance offense.” See U.S.S.G. § 4B1.1(a). The Guidelines define a “controlled substance

offense” as:

         an offense under federal or state law, punishable by imprisonment for a term
         exceeding one year, that prohibits the manufacture, import, export, distribution, or
         dispensing of a controlled substance (or a counterfeit substance) or the possession
         of a controlled substance (or a counterfeit substance) with intent to manufacture,
         import, export, distribute, or dispense.

Id. § 4B1.2. As noted above, the probation officer concluded that Petitioner’s prior conviction

for delivery of cocaine qualified as a controlled substance offense under the Guidelines.

         Petitioner asserts that his prior conviction should not have been used as a predicate for

the career offender designation in light of the decision rendered in United States v. Hinkle, 832

F.3d 569 (5th Cir. 2016). In Hinkle, the United States Court of Appeals for the Fifth Circuit

concluded that Texas’s statute criminalizing drug distribution included a broader definition of

                                                  9
delivery than that set forth in the Sentencing Guidelines because Texas’s statute considered

offers to sell as constituting a delivery. See id. at 572. The Fifth Circuit, therefore, vacated

Hinkle’s sentence upon concluding that the career offender designation did not apply. See id. at

571.

        This Court has already rejected such an argument as a basis for relief. See United States

v. Stroman, Nos. 3:14cr2703, 3:17cv678, 2018 WL 2766651, at *5 (M.D. Pa. June 8, 2018).

Petitioner was convicted of delivery of cocaine in violation of 35 Pa. Cons. Stat. § 780-

113(a)(30). (Doc. No. 301 at 17.) That statute prohibits “manufacture, delivery, or possession

with intent to manufacture or deliver, a controlled substance . . . or . . . a counterfeit controlled

substance.” See 35 Pa. Cons. Stat. § 780-113(a)(30). “Delivery” is defined as “the actual,

constructive, or attempted transfer from one person to another of a controlled substance.” Id.

§ 708-102. As this Court concluded in Stroman, “the Pennsylvania statutory language and

definitions are in line with the Guidelines, and . . . [are] distinguishable from [the statute at issue

in] Hinkle.” See Stroman, 2018 WL 2766651, at *5. Moreover, the Third Circuit recently

recognized that Pennsylvania’s drug trafficking statute is different from the Texas statute at issue

in Hinkle and that “because § 780-113(a)(30) does not sweep more broadly than § 4B1.2, it is a

‘controlled substance offense’ and may serve as a predicate offense to a career-offender

enhancement under § 4B1.1.” See United States v. Glass, 904 F.3d 319, 323-24 (3d Cir. 2018).

Any argument by Petitioner’s counsel otherwise would have been meritless, and “counsel cannot

be deemed ineffective for failing to raise a meritless claim.” See Werts v. Vaughn, 228 F.3d

178, 203 (3d Cir. 2000). Accordingly, Petitioner is not entitled to relief on this basis.




                                                  10
                2.      Ground Two: Failing to File Motions During and After Trial

        As his second ground for relief, Petitioner maintains that counsel was ineffective for

“failing to file post-conviction motions during and after trial.” (Doc. No. 291 at 5.) According

to Petitioner, he asked counsel to make an oral motion for a mistrial when the jury was

deadlocked. (Id.) Petitioner also argues that he asked counsel to “file motions to challenge [his]

Jencks material [because he] received half of [it] before trial and [the] other half after trial.” (Id.)

        As an initial matter, with the exception of an oral motion for a mistrial, Petitioner fails to

set forth facts regarding what motions he requested counsel to file. Moreover, Petitioner fails to

specify what Jencks Act violations allegedly occurred and how he was prejudiced by those

alleged violations. Such vague allegations are insufficient to warrant relief under § 2255. See

Johnson v. United States, 294 F. App’x 709, 710 (3d Cir. 2008) (noting that “vague and

conclusory allegations . . . may be disposed of without further investigation”).

        Petitioner has also not demonstrated that counsel was ineffective for failing to move for a

mistrial orally based upon the jury being “deadlocked.” The Third Circuit has set forth a series

of procedures, adopted from the Third Circuit’s Model Criminal Jury Instructions, to follow

when a jury has communicated its inability to reach a verdict. See United States v. Wecht, 541

F.3d 493, 500-01 (3d Cir. 2008). First, a court should instruct the jury to continue to deliberate.

See id. at 500. If further deliberations are unsuccessful, the Court should ask the foreperson,

then individually inquire of the jurors, whether further deliberations would be productive. See

id. If the jurors “reflect that they are deadlocked, the [C]ourt should excuse the jury and hold a

hearing with counsel and the defendant. The [C]ourt should elicit the positions of all the parties,

taking particular care to get a record of the position of the defendant(s) and defense counsel on

whether to declare a mistrial.” See id.



                                                  11
       The Court agrees with the Government that defense counsel was not ineffective for

failing to move for a mistrial. As set forth supra, in response to the jury’s first note, the Court

instructed the jury to keep in mind the instruction that they consider each offense separately.

(Doc. No. 264 at 362.) The jury subsequently sent another note to the Court in which it indicated

that it could not come to a unanimous vote on one count and was not “budging.” (Id.) The

parties agreed that the jury should be asked whether it preferred to recess for the evening and

resume deliberations in the morning. (Id. at 366.) Shortly thereafter, the jury responded that

members’ opinions would not “change overnight” and that it was willing to continue

deliberations. (Id.) The parties agreed that it was appropriate to allow the jury to continue their

deliberations given the indication that it was willing to do so. (Id.)

       In light of the jury’s indication that it was willing to continue deliberations, counsel acted

reasonably in not making an oral motion for a mistrial. Such a motion would have been

meritless, and as noted above, “counsel cannot be deemed ineffective for failing to raise a

meritless claim.” See Werts, 228 F.3d at 203. Thus, because Petitioner has failed to demonstrate

that counsel’s representation was deficient and that he was prejudiced as a result, his fourth

ground for relief is meritless.

               3.      Ground Three: Failing to Subpoena Expert Testimony for Trial

       Petitioner next contends that counsel was ineffective for failing “to call expert chemist

Heather Harris . . . as a trial witness to testify to her ‘Officer of Proof and Reports of Facts.’”

(Doc. No. 291 at 7.) As noted supra, Attorney Thompson offered Harris as a potential witness

during pretrial proceedings to present testimony regarding the appropriateness of field test

procedures used by the York City Police Department with respect to cocaine. Harris’ expert

opinion did not challenge the examination of the heroin recovered from Rivera’s residence.



                                                  12
Petitioner fails to explain, and the Court fails to discern, how Harris’ testimony would have

assisted his defense because he was convicted only of conspiracy to distribute heroin. The Court

agrees with the Government that this “[v]ague and conclusory allegation[] . . . may be disposed

of without further investigation.” See Johnson, 294 F. App’x at 710; see also Zettlemoyer v.

Fulcomer, 923 F.2d 284, 298 (3d Cir. 1991) (explaining that a defendant asserting a claim of

ineffective assistance of counsel “cannot meet his burden to show that counsel made errors so

serious that [the] representation fell below an objective standard of reasonableness based on

vague and conclusory allegations that some unspecified and speculative testimony might have

established his defense”). Thus, because Petitioner has failed to demonstrate that counsel’s

representation was deficient and that he was prejudiced as a result, his third asserted basis for

relief is meritless.

                4.     Ground Four: Failing to Provide Jencks Material to Petitioner in a
                       Timely Manner

        As his last ground for relief, Petitioner contends that counsel was ineffective for “not

providing [him] with [his] Jencks material in a timely fashion.” (Doc. No. 291 at 8.) Petitioner

also faults counsel for “refus[ing] to file motions before trial regarding the newly discovered

evidence from the Jencks material.” (Id.) He maintains that if he had been provided “with all

the Jencks material in a timely fashion, [he] would have been able to better prepare for trial.”

(Id.) As discussed supra with respect to Ground Two, Petitioner fails to specify what Jencks Act

violations allegedly occurred and how he was prejudiced by those alleged violations. He also

fails to specify how he would have better prepared for trial if he had received all of his Jencks

material in a timely fashion. Again, these vague allegations are plainly insufficient to warrant

relief under § 2255. See Johnson, 294 F. App’x at 710. Accordingly, the Court concludes that

Petitioner’s fourth ground for relief is meritless.

                                                  13
        B.     Evidentiary Hearing

        Section 2255(b) advises that a petitioner may be entitled to a hearing on his motion. The

decision to hold a hearing is wholly within the discretion of the district court. See Gov’t of

Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989). Where the record affirmatively indicates

that a petitioner’s claim for relief is without merit, a court may decide the claim on the record

without a hearing. See Gov’t of Virgin Islands v. Nicholas, 759 F.2d 1073, 1075 (3d Cir. 1985).

In the instant case, as discussed above, the Court finds that “the motion and files and records of

this case show conclusively that the movant is not entitled to relief.” See United States v. Booth,

432 F.3d 542, 545 (3d Cir. 2005) (quoting Forte, 865 F.2d at 62). Accordingly, the Court finds

no reason to hold an evidentiary hearing in this matter.

        C.     Certificate of Appealability

        In proceedings brought under Section 2255, a petitioner cannot appeal to the circuit court

unless a certificate of appealability (“COA”) has been issued. A court may not issue a COA

unless “the applicant has made a substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). In other words, a COA should not issue unless “reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Because the Court concludes that Petitioner’s claims of

ineffective assistance are meritless, the Court finds that reasonable jurists would not disagree

with the Court’s assessment of Petitioner’s claims. Accordingly, a COA will not issue in this

case.

V.      CONCLUSION

        For the foregoing reasons, the Court will deny Petitioner’s § 2255 motion (Doc. No. 291)

and will not issue a COA. An appropriate Order follows.



                                                 14
